AFFIRM; Opinion issued December 21, 2012.




                                               In The
                                     (!mirt uf Aieahi
                            3FiftIj Oitrirt uf ixa at atta
                                        No. 05-11-00921-CR


                        ANTONIO DEMOND TOWNSLEY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No, F08-50255-M


                               MEMORANDUM OPINION
                            Before Justices Moseley, Fillmore, and Myers
                                    Opinion By Justice Fillmore

       The trial court found Antonio Demond Townsley guilty of the offense of forgery, enhanced

by one prior conviction and assessed punishment of seven years’ imprisonment. On appeal,

Townsley asserts (1) the trial court lacked jurisdiction to proceed with an adjudication of guilt after

the period of community supervision had expired, and (2) trial counsel was ineffective by failing to

object to the trial court’s lack of jurisdiction. We affirm the trial court’s judgment. We limit

recitation of the background and facts of this case because these matters are well known to the

parties. We issue this memorandum opinion because the law to be applied is well settled. See TEx.

R. APP. P. 47.2(a), 47.4.
                                            Background

        iownsley was charged with cornniitting forgery by check, enhanced by one prior conviction.

On July 2, 2008, Townsley pleaded guilty to the forgery offense and true to the enhancement

paragraph. The trial court deferred an adjudication of Townsley’s guilt, placed Townsley on

community supervision for a period of two years, and assessed a fine of $250.

       On May 7, 2009, the State filed a motion to prceed with an adjudication of guilt, alleging

Townsley failed to comply with the conditions of community supervision by (1) committing a new

offense on March 26, 2009; (2) being delinquent in the amount of $540 for probation fees, $50 for

payments to crime stoppers, and $90 for urinalysis fees; and (3) failing to perform comnulnity

service hours and complete substance abuse evaluation. On May 7, 2009, the trial court issued a

capias for Townsley’s arrest, On June 18, 2010, the State filed an amended motion to adjudicate

guilt, alleging Townsley failed to comply with the conditions of community supervision by (1)

committing a new offense on March 26, 2009; (2) failing to report to the supervision officer from

May 2009 through June 2010; (3) being delinquent in the amount of $465 for payment of costs or

fines, $1380 for probation fees, $50 for payments to crime stoppers, and $200 for urinalysis fees; and

(4) failing to perform community service hours and complete substance abuse evaluation. The trial

court did not issue a new capias following the filing of the amended motion.

       On June 17, 2011, the trial court held a hearing on the amended motion to adjudicate guilt.

The State withdrew the allegation that Townsley committed a new offense, and Townsley pleaded

true to the remaining allegations.     The trial court adjudicated Townsley guilty and assessed

punishment of seven years’ imprisonment.

                                     Trial Court’s Jurisdiction

        In his first issue, Townsley argues the trial court did not have jurisdiction to proceed with an




                                                 —2--
adjudication of guilt based on the amended motion after the period of community supervision had

expired because no capias issued before the expiration of the period of community supervision on

the amended motion. Townsley specifically asserts the law requires a motion to adjudicate guilt he

accompanied by a capias which relates specifically to that                             IflOtiOfl.


            Generally, a trial court’s jurisdiction over a defendant’s criminal charge expires once the

defendant successfully completes the period of deferred community supervision. TEx, ConE CRIM.

PROC. ANN, art. 42.12, § 5(c) (West Supp. 2012),2 However, when a motion to adjudicate guilt is

filed and a capias is issued before the expiration of the period of community supervision, the court

retains jurisdiction to proceed with an adjudication of guilt after the period of community

supervision has expired. Id. art. 42. 12, § 5(h); see also Gui/lot v. State, 543 S.W.2d 650, 652—53

(Tex. Crirn. App. 1976); In re Cherry, 258 S.W.3d 328, 332 (Tex. App.—Austin 2008, orig.

proceeding).

            Relying on Jones v. State, No. I 20l.00221.CR, 2002 WL 940192 (Tex. App.—Tyler 2002,

no pet.) (per curiam) (not designated for publication), Townsley argues the trial court did not have

jurisdiction to proceed with an adjudication of guilt following the expiration of the period of

community supervision because, although a capias issued following the filing of the original motion

to adjudicate, a second capias was not issued on the amended motion to adjudicate guilt. In Jones,

the defendant pleaded guilty to driving with a suspended license and was sentenced to 180 days in

jail, probated for one year. Within the probationary period, the State filed a motion to revoke




       “A caflias ad resiwndendurn, usually simply termed a ‘capias,’ is a ‘writ commanding the shenff to take the defendant into custody to ensure
that the defendant will appear in court.” Rarnire2 v. State. 84 S.W.3d 392,394 n.l (Tex. App.—Dallas 2006. no pet.) (quoting BLACK’S LAW
DICTK)NARY 200 (7th ed, 1999)).

    2
        Belbre 1993. the statuLo term br “community supervision” was ‘probation.’ See Riley s’. State, 378 S.W.3d 453. 455 n. (Tex. Crim. App.
2012). We use the terms interchangeably in this opinion.




                                                                      —3—
probation and an amended motion to revoke probation. Id. at                                     *   .   Although capias was issued on

both motions, neither capias was executed on the defendant. Id. The revocation hearing was held

after the probationary period had expired.

           The defendant requested the trial court dismiss the motion to revoke asserting, as a defense

to the revocation, that the State had not used due diligence in executing the capias. Id, at 1, *2,

The trial court denied the defendant’s motion and revoked his probation. Id. at *1, The only issue

on appeal was whether the State had used due diligence in executing the capias. Id. at *2.                                              Jones     did

not address whether it was necessary to issue a capias on an amended motion to revoke in order to

vest the trial court with jurisdiction to hear the amended motion after the period of community

supervision had expired.
                3

           In Johnston v. State, 774 S.W.2d 818 (Tex. App.—Dallas 1989, no pet.), the defendant was

placed on deferred adjudication probation for a period of two years. During the probationary period,

the State filed a motion to adjudicate guilt and a capias was issued. Id. at 818—19. The defendant

filed a motion to quash on the ground the State’s motion did not give sufficient notice of the

allegations. Id. at 819. The trial court granted the defendant’s motion. Before the probationary

period expired, the State filed another motion to adjudicate, but no capias was issued on the second

motion. Id. The hearing on the second motion was not concluded until after the probationary period

had expired. hi.

           On appeal, the defendant asserted the trial court did not havejurisdiction to proceed with the

revocation because a capias was not issued on the second motion to adjudicate guilt. Id. This Court




      Townsley also cites to Brecheisen v,State, 4 S.W3d 761 (Tex, Crim. App. 1999), Pollard v,Srare, 172 Tex. Crini. 39, 353 S.W.2d 449(1962).
and Garca c’. State, 695 S.W,2d 726 (Tex. App.—Dallas 985), aff’d, 725 S,W.2d 256 (Tex, Crim. App. 1987) in support of his argument. However,
these cases all address whether the State exercised due diligence in serving the defendant with a motion to adjudicate or whether any capias was issued
and executed to bring the defendant into custody. Accordingly, they do not support Townsley’s argument.




                                                                        -4-
disagreed, concluding ftwmer article 42.12, section 8(a) (now article 42. 12, section 21 (b))
                                                                                         4 of the

code of criminal procedure did not require that a motion be filed prior to the capias being issued.

Id. We concluded the jurisdictional requirements are met “whenever a motion to revoke is filed and

a capias is issued during the probationary period, regardless of which comes first.” Id. at 820. Once

the State filed a motion to revoke and a capias was issued, the trial court had jurisdiction to

determine the merits of the motion after the probationary period expired. Id. There is no statutory

requirement to execute a second capias on either a new motion to adjudicate or an amended motion

to adjudicate. LL
               5

          The San Antonio Court of Appeals considered a similar issue in Ruiz v. State, 100 S.W.3d
259 (Tex. App.—.--San Antonio 2002. pet. ref’d). In Ruiz, the defendant was placed on community

supervision for a period of two years. During the period of community supervision, a capias was

issued for the defendant’s arrest. Id. at 260. Two months later, but still within the period of

community supervision, the State filed a motion to revoke community supervision based on the

defendant’s failure to report after the capias was issued. The hearing on the State’s motion was held

after the period of community supervision had expired. Id.

          On appeal, the defendant asserted the trial court did not have jurisdiction to proceed with the

revocation because the date on the capias preceded the date on which the alleged violations of

community supervision occurred and no capias was issued on the State’s motion to revoke. Id. The

court of appeals noted the purpose of a capias “is simply to secure the presence of a defendant at a



       See Act of May 29, 1989. 7 St Lag., R.S., ch. 785, § 4.17, 1989 Tex, Gen. Laws 347 3501: Act of May 29, I99, 73d Lag., R.S., ch. 900,
                                                                                         ,




* 4.01, 2003 Tex. Gen, Laws 3716, 3739—40 (current version at TEX. CODE CRtM. PROC. ANN. art. 42.12, §21(b) (West Supp. 2012)); see also TEX.
CODE CRM. PROC. ANN. art. 42.12, §5th).


       See also Cook e. State, No.05-104)1072-CR. 2012 WL 1371071, at ‘2 (Tex. App.DalIas Apr. 20, 2012, no pet.) (mern. op., not designated
for publication); Jones v.5/ate, No, 06-08-00077-CR, 2008 WL 5156446, at * I and n.3 (Tex. App.—Texarkana Dec. 10, 2008. pet. ref’d) (mem.
op.. not designated for publication).




                                                                   —5—
proceeding against him.” hi.                It is the motion to revoke, not the capias, that determines the

allegations that are the basis of the revocation hearing, and it is not required that “a motion to revoke

he filed prior to the capias being issued,” hi. Although the capias on which the defendant was

arrested was not issued on the motion to revoke, the trial court had jurisdiction to proceed with the

revocation because the motion was filed and the capias was issued during the period of community

supervision, Id. at 260—61; see also Ajinowzc v. State, 689 S.W.2d 252, 254 (Tex. App.—Waco

1985, no pet.) (“Thus, when the State filed the original motion to revoke and issued the first capias,

the court acquired limited jurisdiction to hear the motion after the probation period expired. This

jurisdiction included the power to hear the amended motion because it was filed within the probation

6
period.”).

          In this case, the amended motion to adjudicate guilt was filed and a capias was issued during

the period of community supervision. Accordingly, the trial court had jurisdiction to proceed with

the revocation after the period of community supervision had expired. See TEX. CODE CRIM. PROC.

ANN.    art. 42.12, * 5(h); Johnston, 774 S.W.2d at 820; Ruiz, 100 S.W.3d at 260. We resolve

Townsley’s first issue against him.

                                          Ineffective Assistance of Counsel

          In his second issue, Townsley asserts he received ineffective assistance of counsel because

trial counsel failed to object to the trial court’s lack of jurisdiction to hear the amended motion to

adjudicate. To prevail on an ineffective assistance claim, appellant must show (1) counsel’s

performance fell below an objective standard of reasonableness under prevailing professional norms;

and (2) a reasonable probability exists that, but for counsel’s errors, the result would have been



    6
       See also Phillips Slate, Nos, 05- 6-()l523-CR—05-06-01525-CR, 2007 WL 1126481, at *2 (Tex. App—Dallas Nov. 21, 2007, no pet.)
(not designated for publication).
different. Strickland v. Washington, 466 US. 668,687—88,689(1984); Exparte Lane, 303 S,W3d

702, 707 (Tex. Crim, App. 2009); see aLo Riley c. Stare, 378 S,W3d 453,456 n,5 (Tex. Crim, App.

2012). A defendant’s failure to satisfy one prong negates the need to consider the other prong.

Strickland, 466 U.S. at 697; Ex parte Lane, 303 S.W.3d at 707.

       We have concluded the trial court had jurisdiction to hear the State’s amended motion to

adjudicate guilt.   Therefore, we cannot conclude trial counsel’s failure to raise the issue of

jurisdiction fell below an objective standard of reasonableness. See Exparte Martinez, 330 S.W.3d
891, 901 (Tex. Crim. App.), ccii. denied, 131 S. Ct. 3073 (2011) (‘To successfully assert that trial

counsel’s failure to object amounted to ineffective assistance, the applicant must show that the trial

judge would have committed error in overruling such an ohjection”). Therefore, Townsley has

failed to satisfy the first prong of the Strickland standard. We resolve Townsley’s second issue

against him,

       We affirm the trial court’s judgment.
                                                              .




                                                       ROBERT M. FILLMORE
                                                       JUSTICE
Do Not Publish
Tux. R. APp. P.47

1 1092 1RUO5




                                                 —7—
                               Qøiirt i.if pprahi
                      iFIfti! 1iatrirt uf cxai at Oat1ai
                                      JUDGMENT
ANTONIO DEMOND TOWNSLEY,                          Appeal from the 194th Judicial District
Appellant                                         Court of Dallas County, Texas. (Tr.Ct.No.
                                                  FO85025 5 M).
No, 051 1M092lCR            V.                    Opinion delivered by Justice Fillmore,
                                                  Justices Moseley and Myers participating.
THE STATE OF TEXAS, AppeHee

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIR11ED.



Judgment entered December 21, 2(12.




                                                  ROBERT M. FILLMORE
                                                  JUSTICE